 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.1 Page 1 of 40

Hv

 

ROR PRR Saree Ot AY INE
A

SUSAN JOLINSON,

Case: 3-20—cv—- 10210 nda V
Assigned To : Parker. Linda V.
Referral Judge: Hluchaniuk, Michael J.

: 1/27/2020
ASN com CMP JOHNSON vy. UNITED AIRLINES, ING. (SO}

Plaintif(s},

There is no other civil action belween these patties arising out of the sane
transaction or occurrence as alleged in this Complaint pending in tits Court, nor
hag any such action been previously filed and disiaissed or transferred alter having

UNITED Al R LINES , INC "y been assigned to a Judge
a foreign corporation,
{S/ SUSAN JOHNSON
SUSAN JOEINSON (Ii Pra Per)
Delendant(s).
en

 

SUSAN JOHNSON
Pjaintifics) - In Pro Per
42141 Hanover Drive
Belleville, Michigan 48111
Phone: (313) 515-2413

 

 

 

 

COMPLAINT
NOW COML(S) the Plaintiff{s), SUSAN JOHNSON (In Pro Per), and for her Complaint,

state(s) as follows:

PARTIES
lL. Susan Johnson, at all times relevant, is a resident of City of Belleville in the County
of Wayne, Stale of Michigan.
2. United Air Lines, Inc. office being located at 233 South Wacker Drive - Willis Tower

- 23" Floor - Chicago, Illinois 60606, who docs business in the State of Michigan principally at the

Detroit Metropolitan Airport in the City of Romulus, Michigan.

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.2 Page 2 of 40

JURISDICTION

3. Plaintiff(s) alleges unlawful discriminatory action based on race and age leading to
her discharge from employment with Defendant(s).

4. Defendant(s) actions were in violation of the Elliot Larsen Civil Rights Act -
MCL 37.2101, et seq.; the Federal Civil Rights Act of 1964, 42 USC 200A, et seq; the Federal
Reconstruction Civil Acts Act of 1866, 1870 and 1871; 42 USC 1210.1, et seq., and, the Age
Discrimination in Employment Act (“ADEA”) as amended 29 USC § 621, ct seq.

5. Plaintiff(s) filed a complaint related to her cmployment and discharge, alleging age
and race discrimination and retafiation with the Iinois Department of Human Rights and the Equal
Opportunity Employment Commission (EOC No. 440-2019-07920) an or about 10/10/19.

6, ARight to Sue Letter was mailed on or about 10/28/19 and this suit may now be filed.
(EXIHBIT | - attached),

7. Asaresult of Defendant(s) illegal conduct, Plaintifl(s) has suffered loss of wages and
benefits, humiliation, severe emotional distress, loss of enjoyment of life, and other significant
injuries, damages and losses in excess of $25,000.00 dollars.

STATEMENT OF FACTS

&. Plaintiff(s) incorporates by reference paragraph 1 through 6.

9, Plaintif{(s) is an African-American femele born on 4/11/58.

10. Plaintiff(s) was hired as a Flight Attendant for United Air Lines, Inc. on 1/21/90.
11. Plaintiff(s) was discharged from employment effective 11/15/17 for alleged

“unauthorized possession of Company property and your failure to be truthful tn an investigation.”

(EXINBIT 2 - Termination Decision Dated 11/15/17 - attached).

-2-

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.3 Page 3 of 40

12. On or about 10/28/17, Plaintiff(s) was on duty as a Flight Attendant on a United Air
Lines, Inc. flight from Frankfurt, Germany en route to Dallas International Airport. in Washington,
In.C,

13. During the flight, Plaintiffs) was called to the cockpit whereby she received a
inessage thal a purse with her identificatton was found in the Frankfurt Airport.

14. Upon arrival in Washington, D.C., Plaintiff(s) was met by Patricia Calderon (a
company employee) who informed her that the purse was found at the Frankfurt Gate, subsequently
searched by Company employees, wherein her identification (driver’s license) was found along wilh
certain items that the Company deemed were Company property. (EXHIBIT 3 - Caldcron Memo
Dated 10/28/17 - attached).

15. Plaintiff(s) was then informed that she was being placed on paid administrative leave
while the Company was investigating the matter.

(a. A preliminary investigatory meeting was scheduled on L1/2/17. (EXHIBIT 4 - Letter
from United Air Lines, Inc. Dated 10/2/17 - attached).

17. Plaintiff(s) as an employee of United Air Lines, Inc. was amember ofthe Association
of Flight Attendants - CWA and bound by a collective bargaining agreement entered into with the
Company which provides that employees may be discharged only for cause.

18. Pursuant to the Collective Bargaining Agreement, there are various procedures for
handling investigation(s) and grievance(s) — See Section(s) 23, 24 of the CBA).

19, Following the Company’s investigation wherein they met with Plaintif{(s) and her

Union Representative, Cheryl Burns, on 11/2/17 and 11/8/17, Plaintiff(s) was issued her letter of

icrmination (see EXHIBIT 2).

 

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.4 Page 4 of 40

20, Following Plaintiff(s) notice of termination (effective 11/15/17), pursuant to
Section 23 of the CBA. Plaintiff(s) filed a Step | grievance with the Company seeking to return their
decision. (EXHIBIT 5 - Cheryl Burns Memo Dated 10/17/17 ~ attached.)

21. ‘The Company issued a decision regarding the Step | grievance process on or about
December 2017 and on 1/10/18, the AFA appealed this matter to Step 2 of the grievance process
(EXHIBIT 6 - Ken Diaz Letter Dated 1/10/18 to United Air Lines, Inc. - attached).

22, On 4/12/18, the Company issued their response to the Step 2 appeal denying
Plaintiff(s) appeal. (EXHIBIT 7 - United Air Lines, Inc. Letter Dated 4/12/18 - attached).

23. Pursuant to the CBA, Plaintifl(s) had a right to further appeai her termination to the
United Air Lines, Inc. Flight Attendant - System Board of Adjustment and on 6/14/18. the union
formally requested such an appeal (EXHIBIT 8 - AFA Letter Dated 6/14/18 - attached).

24. Ina letter dated 7/25/18, the union declined to proceed with or represent Plaintill(s)
on her appeal to the System Board of Adjustment (EXHIBIT 9 - APA Letter Dated 6/25/18 -
attached).

25. Ina letter dated 8/14/18, Plaintiff(s) informed the union that she wished to proceed
in her appeal even without the union’s representation (UXINBIT 10 - Plaintiff(s) Letter to Union
Dated 8/14/78 - attached).

26. ‘Yo date, Plaintiff(s) appeal to the Board of Adjustment has not been heard or a
decision rendered and is currently set for hearing on 3/17/20.

27. On 10/10/19, Plaintiff(s) filed a Charge of Discrunination with the Illinois

Department of Ituman Rights and the EEOC while her appeal of termination was pending. (See

EXHIBIT 1).

 

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.5 Page 5 of 40

28. On 10/28/19, the United States LEOC issued a Dismissal And Notice of Rights
decision denying Plaintiff(s) charge of race and age discrimination and issued a Notice of Right to
Sue alleging that Plaintiff(s) “charge was not timely filed with EEOC...” (See EXTIUBIT 1).

29. Plaintilf(s) denies that charge was untimely fled as pursuant to the CBA, a finai
resolution of the Company’s action in terminating her employment bas not been issued,

30. Upon information and belief, Defendant(s) has engaged in a pattern and practice of
dismissing older and longer tenured employees for even relatively minor offenses.

31. Plaintiff(s) maintains that during the course of the investigatory meeting(s) between
the Company and Plaintiff(s) union representative, she did make truthful statements regarding the
items, alleged to be Company property, during those mcecting(s).

32. Plaintiff(s) also questioned why Company personnel searched her purse without the
presence of a union representative or person designated by the Plaintiff(s).

33. The Company in its initial report regarding the contents of the purse, listed the items
alleged to be Company property:

“On October 28, 2017 Company property was found in your purse when you left it

at the FRA departure gate Z19 for Flight 927 FRA/SFO, where a 7474 celebration

had been taking place prior to your departure of 933 FRA/IAD. The items found

inclued: ‘Two (2} minis of Bailey’s Irish Cream, One (1) Cowshed Chamomile

refreshing loner, Three (3} Salad Dressings, 1(onc) Stash Green Tea, 4 (four) Stash

Lemon Ginger, 2 (two) Stash Black tea.”

34. The Company in its 11/15/17 Letter of Termination stated that:

“When we inventoried the items in your purse that there were additional tea bags in
addition to the seven tea bags found in the initial search in Frankfurt.”

35, At no time did the Company altow Plaintift(s), or her representative designated by

her, to be present at the time of the alleged searches.

-5-

 

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.6 Page 6 of 40

36, Plaintiff(s) maintains that at no time during the investigatory proccss did she pive
untruthful statements or materially change her statements with respect to the purse or its contents.

37. Plaintiff{(s) maintains that during the investigatory process, subjected to unwarranted
assumptions and confusion regarding her answers to the Company's interrogation of Plaintill{s)
during the 10/2/17 and 10/8/17 mecting(s).

COUNTI
BREACH OF CONTRACT

38. Plaintiff(s) incorporates by reierence paragraphs | through 37.
39. The parties have a contract of employment established under the Collective

Bargaining Agreement entered into by the Company and Plaintiff(s) Union (AFA) whereby Hight
attendant(s) can only be discharged for cause.

AQ, The Defendant(s) breached that contract when they terminated Plaintill{s)
employment without cause as stated herein and above.

4], Plaintiff(s) was terminated from her employment for allegedly having items in her
purse which the Company alleges was Company property.

42, Plaintiff(s) maintains the items were not Company proper and that ifthey were in her
possession or control, she obtained or held the items consistent with Company policy.

43. Plaintiff(s) states that it is Company policy that when flight attendant(s) are
transported to their departure siles (on Company or other airlines), they are considered passenger(s)
and such ilems as alleged by the Company to be in her possession could be obtained on such flights

and could be retained by its recipients; and, thus not Company property.

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.7 Page 7 of 40

44, Plaintiff(s) further maintains that she did not give “untruth{ul” or false statements to
the Company during the investigatory process.

45, Plaintiff has suffered damages as the dircet and proximate result of the Defendant(s)
breach of the implied employment contract including but not limited to lost wages, lost benefits,
future anticipated earnings, future anticipated benefits, embarrassment, suffering, humiliation, and

loss of reputation in her professional community.

 

PRAYER FOR RELIEF

WHEREFORE, Plaintiff(s), SUSAN JOHNSON, prays unto this Honorable Court that a

 

Judgment be entered in her favor and against Defendant(s), United Air Lines, Inc., in an amount
sufficient to fully and fairly compensate Plaintiff(s), SUSAN JOHNSON, for the damages she
suffered, together with any other relief this Court deems just and equitable.

COUNT II

VIOLATION OF THE VII
AGE DISCRIMINATION AND ADEA

 

46. Plaintiff(s) incorporates by reference paragraphs 1 through 45.

47. Plaintiff(s} due to her age and seniority with the Defendant(s) is a member of a
protected class. Plaintiff(s) was treated differently and negatively by the Defendant(s) in the terms
and condition of employment.

48. Plaintiff(s) property (i.e. purse) was subjected to unwarranted and unfair physical

searches by Defendant(s) employees or administrators outside her purview — without her knowiedye,

consent or representative present.

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.8 Page 8 of 40

49. Plaintiff(s) was subjected to adverse employment actions, including being taken olT
scheduled flights or to obtain addillional unscheduled flights, before any determination that she had
engaped in any violation of Company policy or procedure.

50. Plaintiff(s) was terminated for actions (i.e. possession of lawfully obtained personal
items of property) which were not in violation of Company policy -- policies which were not
uniformly enforced and more rigorously enforced with respect to older and senior empioyecs.

Sl, Since the Defendant(s) agent(s) actions and retaliation against the Plaintiff(s) resulted
in adverse employment action, including unfounded write-ups, unfavorable schedwing decisions and
reduction in pay, as well as culminating in termination of employment, Defendant(s) Js strictloy
liable for their actions.

COUNT HI
VIOLATIONS OF ELLIOT/LARSEN
(AGE DISCRIMINATION

52. Plaintiff€s) incorporates by reference paragraphs 1 through 51.

53. Due to her age and seniority, Plaintiff(s} was treated differently and negatively by
Defendant(s) ayent(s) in the terms and conditions of employment.

54. Plaintiff(s) property (i.e. purse) was subjected to unwarranted and unfair physical
searches by Defendant(s) employces or administrators outside her purview — without her knowledge,
consent or representative present.

55, Plaintiff(s) was subjected to adverse employment actions, including being taken off

scheduled flights or to obtain any additional unscheduled flights, before any determination that she

had engaged in any violation of Company policy or procedure.

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.9 Page 9 of 40

50. Plaintiff(s) was terminated for actions {i.c. possession of lawfully obtained personal
items of property) which were not in violation of Company policy — policies which were not
uniformly enforced and more rigorously enforced with respect to older and senior employees.

57. Since the Defendant(s) agent(s) actions and retaliation against the Plaintiffi(s) resulted
in adverse employment action, including unfounded write-ups, unfavorable scheduling decisions and
reduction in pay, as well as culminating in termination of employment, Defendant(s} is strictloy
liable for their actions.

COUNT IV
VIOLATIONS OF TITLE Vil
(RACTAL DISCRIMINATION)

S8. Plaintiff(s} incorporates by reference paragraph(s) | through 37.

59. Plaintiff(s) is a woman of African-American descent and was treated differently and
negatively by Defendant(s) agent(s) in the terms and conditions of her employment based upon her
race.

60. Plaintiff(s) property (1.c. purse) was subjected to unwarranted and unfair physical
searches by Defendant(s} employees or administrators outside her purview — without her knowledge,
consent or representative present.

61. Plaintiff(s) was subjceted to adverse employment actions, including being taken off
scheduled flights or to obtain additional unscheduled fights, before any determination that she had
engaged in any violation of Company policy or procedure.

62, Plaintilff(s) was terminated for actions (.¢, possession of lawfully obtained personat

items of property) which were not in violation of Company policy — policies which were not

uniformly enforced and more rigorously enforced with respect to older and senior employees.

9.

 

 

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.10 Page 10 of 40

63. Since the Defendant(s) agent(s) actions and retaliation against the Plaintifi(s) resulted
in adverse employment action, including unfounded write-ups, unfavorable scheduling decisions and
reduction in pay, as well as culminated termination, Defendant(s) is strictloy ltable for their actions.

COUNT Y¥
VIOLATION OF ELLIOT/LARSEN
(CIVIL RIGHTS AGE/RACIAL DISCRIMINATION)

64. Plaintiff(s) incorporates by reference paragraph(s) } through 64.

65. Plaintiff(s) property (i.e. purse) was subjected to unwarranted and unfair physical
searches by Defendant(s) employees or administrators outside her purview ~ withouther knowledge,
consent or representative present,

66. Plaintif{(s) was subjected to adverse employment actions, including being taken olf
scheduled flights or to obtain additional unscheduled flights, before any determination that she had
engaged in any violation of Company policy or procedure.

67. Plaintiff(s) was terminated for actions (i.e. possession of lawfully obtained personal
items of property) which were not in violation of Company policy - policies which were not
uniformly enforced and more rigorously enforced with respect to older and senior employees.

68. Since the Defendant(s) agent(s) actions and retaliation against the Plaintiff(s) resuited
in adverse employment action, including unfounded write-ups, unfavorable scheduling decisions and
reduction in pay, as well as culminating in termination of employment, Defendant(s) is strictloy
liable for their actions.

DAMAGES
69, Defendant(s) above actions and omissions, negligence and intentional conduct as

outlined above (paragraphs 1 through 68) proximately caused damages to Plaintiff(s} as follows:

-10-

 

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.11 Page 11 of 40

a) loss of her job, wages, benefits and income, past present, and into the future,
b)} mental and emotional suffering, past, present and future;

c) embarrassment and humiliation, past, present and future;

d) consequential damages, past, present and future;

e) attorney fee(s) and all allowable litigation costs;

f} all damages provided for under federal and state law; as well as

g) wrongful discharge; and

h) damage to her relationship with her colleagues or fellow cmployees.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintitf(s), SUSAN JOLINSON, respectfully requests unto this Honorable
Court damages in excess of TWENTY-FIVE THOUSAND AND NO/DOLLARS ($25,000.09) plus
costs, interests and such other relief as the Court deems just and equitable.

Respectfully submitted,

   

Plaintiff(s) - In Pro Per

Dated: OU 21/2020 tan HE MN) All 2390

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.12 Page 12 of 40

IN-FPHE-THIRDP FORTEC REIT
KOR THE COUNTY OF WAYNE

a reece

SUSAN JOHNSON,

Plaintiff(s),
Case No. Ci
HON.
ee
v There is no other civil action between these parties arising out of the same

transaction or occurence as alleged in this Complaint pending in this Court, tor
has any such action been previously filed and disinissed or transferred aller having

Uy ITED AIR LINES, been assigned to a Judge.
a foreign corporation,
{Si SUSAN JOHNSON

SUSAN JOLINSON (In Pra Per)

Defendant(s).
a

 

SUSAN JOHNSON
Plaintiff(s) - In Pro Per
42141 Hanover Drive
Belleville, Michigan 48111
Phone: (313) §15-2413

 

 

 

 

JURY DEMAND
NOW COME(S) the Plaintiff(s), SUSAN JOHNSON (In Pro Per}, and hereby makes demand
for trial by jury of all issues triable by Jury as a matter of right.

Respectfully submitted,

SUSAN JOHNSON”

 

 

Plaintiff(s) - In Pro Bér

pact: 027/200 —— 40 Hanevie Dele

 

BEMEVIHE, NM) If//-2390

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.13 Page 13 of 40

EXHIBIT 1

 

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.14 Page 14 of 40

EEOC Faun 169 (1 iy U.S, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

OISMISSAL AND NOTICE OF RIGHTS

a

To «Susan Johnson Kom Chicago District Office
42447 Hanover Drive 230 S. Dearborn
Belleville, Ml 48141 Suite 1866

Chicago, [IL 60604

[| On behalf of person(s) aggrieved whose idderitity is
—_—— __ CONFIDENTIAL (29 CEES 81001 (ay) vn. - .
EEOC Charge Na. EEOC Representative Telephone No,

 

 

 

Grand Krafi,
A440-2019-07920 . Investigator

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

[ | The facts alleged in the charge fait lo state a claim under any of the slatutes enforced by the EFOC,

(312) 872-9662

 

L | Vioup allegations dick nab inches s dieahilily ag defined by the Americans With Dieabiltties Act
need 2 : \
[| Ihe Respondent ainploys less than the required aumber of @inployees or is hel otherwise covered by Ine statutes.

[x | Your charge was oot timely filed with GEOC. in other words, you waited leo long after the date(s) of the alleged
discrimination to file your charge

[| The EEOC tssues the following determination: Gased upon ils investigation, the EEOC ts unable lo conclude that the
information obtained establishes violations of the statutes. This does nol certify haf the respondent is In compliance wilh
the statules. No finding is made as lo any other iasues that might be canstrued as having been raised by this charge.

[| Tra CEOC has adapted ihe findings of the state or local fair cinployment practices agency (hat invesligatecl this charge.

| - Other (briefly state)

NOTICE OF SUIT RIGHTS -

(see the additional information attached to (fis form.)

Title Vii, tne Ariericans with Visabilities Act, tie Genetic Infortuation Nondiscrimination Act, or the Aye
Discrimination in Eatployiment Ack fits wii bc the only notice of dismissal and of your right io sue thal we will Gevid you.
You may file a lawsuil agains he respondeni(s) under federal law based on this charge in federal or slate court. Your
lawsuit mus( be flied WITHIN 90 DAYS of your receipt of tris notice, or your right to sue based on this charge wit be
lost. (The time fimit for filing suit based on a claim under slate law may be different.)

Equal Pay Act (EPA}: EPA suits must be filed in federal or slate court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. I his means thal buckpay due for any vigiaiions that occurred more than # years (3 years)
before you file suit may aot be collectible,

 

On bela of he Cominissiar

ae ME ee
ca ee nate ap ae ae eet ees ce . . - é “ et Me “ 2
Jwianne Bowman, (Date Matied

Histrict Director

 

Enclosures(s)

Cc - 7
Megan Octzner

Senior Staff Rupresentatve
UNITED AIRLISGES

243 Waeler Orive, Tin Floor
Chicaga, IL 6Ougs

Be
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.15 Page 15 of 40

 

EEQG Form 5 (1109)

 

 

CHARGE OF LISCRIMINATION Charge Presented To: Agencytias) Charge Nas):
This forn is affected by the Privacy Act of 1974. See anclosed Privacy Act | | PEEPA
Statement and alber miformaton before completing this fais ao

Ix EEOC 440-2019-07920

an Rights and EEOC

 

Hiinois Departnent OF hui
Ste

 

 

   

  
 

 

  
  
 

Home Phone {incl Area Code}

(754) 699-9292 1958

 

 

ral Agenoy, dy

Name (indicate Mi, MS., Mrs]

Wis. Susan Jonnsor
Caly, Slate and Z1P Cade

 

Street Address
42141 Hanover Drive, Bellevilte, fat 4dr

 

 

 

 

 

 

 

 

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Diseriminated Against Me or Others. (Hf more than two, fist under PARTICULARS below.) ;
Name No Employeas, Members Phune No, {inchide Area Code}
UNITED AIRLINES 500 of Viore (872) 825-7608
senaahess - oly, Slaie ane’ Code .
233 Wacker Drive, 11th Floor, Chicago, Ik GUb06
| Name " a a me a cg, bauinyeds, Mombous “| Phone No. finchide Ared Cade)

 

Steel Acuress Gity, Slate and 2bP Code

 

 
 
 

. 1
Ce ee Pe

 

 

DISCRIMINATION BASED ON (Ghack appropriate Dax (es? } DATE(S) DISCRIMINATION TOQK PLACE

 

Paniesl Ewen yy Lalesl

[x | RACE || COLOR | SEX [| RELIGION i NATIONAL ORIGIN 41-U8-2047

| "| RETALIATION | x | FMGIE | | DISASILEET | | GENETIC INFORMATION |

? .
[ | OTHUL (Specify) a CONTINUING ACTION

 
  

 

 

  

= AliL af additional palper is needed, allach oxta sfiped(s}) .

was hired by Respondent on or about January 21, 1990. My most recent position was Phght
Attendant. During my employment, i was falsely accused of stealing. Respondum did nol adhere to
policies ana procedures. | was suspended aid discharged, witheurk j eee PLC fs bal.

 

i believe | have been Uiscririnated ayainst because uirny race, Black, in violation of Title Vil of Civil
mt POU eg cila dl (MARE Pade awe lac sniinatedd 4qivist Peceuse Liray aye, 1
ihe ace Discrimination itt eyiploymeatl Act of 1907, as arnended.

te G PMEIAD fp FUN an

PN a eb onl
POPL rahe Sisk Qh we eth tet wile

(Year of Birth: 1956), inv

Wide Qpticd Hae

 

ate eee

iglalion of

. gt .
wee bef EO pa see fede ole gh
TACK SO / Pr fré
i ve | m ! oy :

 

fe fd
af , tog

ff b te fe fo feo, te
bod d pe oye | KS a

S

: hey Oe
whee CASE

a ie
i i ted Me
O& LY a4

i _
. owt om

bah . fo. :
PMC BE PPI CE APNE RL

   

  
 
 
 
  

 

        

| | NOTARY — WYNen aecessary for otate and Local Agouay Meaquire ments

 

fe

Fawant this charge lited with Lolth tie EOC and ihe Skala or iocel Agency, if any
will acivisa Ihe agencies il change ary address of phane nunber ard | vill

 

 

cooperale fully wilh lem [Aa the piacussing of ray charge in accomance wilh (heir : :

oe eesdhunes wenn yn et I
PIOCEUTGS ee ee on Iswear or alfinm that | have fead ihe above charge and thal itis rue t

i declare under penalty of pequry thal the abave lg tua and correct. the best of my knowledge, information and belial,

SIGNATURE OF COMPLAINANT: of fh 2 (7G
~ A oe if ad

  

. ! SUBSCRIBED AND SWORN [0 BIECORE ME THIS OaATE
‘ if o phe a .
Xi frets . _ Arann, ery, yee)
Oete |
l

 

 

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.16 Page 16 of 40

EXHIBIT 2

 

 
Case 2:20-cv-10210-LVP-EAS_ECF No.1 filed 01/27/20 PagelD.17 Page 17 of 40

fit

- + saver pest pica Rye Ae
UNIT EID ay

November 15, 2017 VIA USPS

 

 

SUBMISSION EXHIBIT NO. 1

Susati Johnson
49141 Hanover Dnve
Van Buren TWP, M148111

Termination Decision
DCA 08-17 .

Dear Ms. Johnson:

 

On November 2, 20) 7 you were issued a Letter of Investigation and an initial investigatory meeting was
conducted. You were present at the meeting and represepted by AFA Council 21 Representative Cheryl
Burns. Supervisor Patricia Calderon conducted the meeting and Supervisor Frank Hester was present to
sake notes. A second meeting was held on November 8, 2017, and AFA Representative Cheryl Burns
was present and Mr. Hester was again present as note taker. ‘Lhe issue being investigated was:

On October 28, 2017 Company propetty was found in your purse when you lefl it at the Frankfurt gate
Z19 for flight 927 FRA/SFO, where a 747 celebration had been taking place prior to your departure on
flight 933 FRA/LAD. The items found included: Two (2) minis of Baileys Irish Cream, One (1) Cowshed
Chamomile Refreshing Toner, Three (3) Salad Dressings, 1 (onc) Stash Green Tea, 4 (four) Stash Lemon
Ginger, 2 (two) Stash Black tea.

As a result of the investigation and alter consideration of the infonnation gathered, my conclusions are as
follows: Your purse was found in Frankfurt at gate 719 by General Manager Airport Operatious Michaela
Selinger — Roudabush after the festivities at gate 719 where the 747 farewell cclebration took place.

Ms. Selinger —Roudabush asked Prankcurt Inflight Sr. Manager June Jasin Reuter and Inflight Supervisor
Rosita Abdu! Rahman if the purse belonged to one of them because Aitport Operations staff do not
normally take bags into the transfer area; each stated the purse was not hers. General Manager Selinger-
Roundabush proceeded to open the purse and look into the wallet and the Driver’s license and other items

identified the purse as belonging Lo you.

San Francisco Supervisor Beau Brinker was also present in the gate room. After searching the names of
the crew members on the FRA/SFO fight, he discovered that you were working Flight 933 FRA/TAD
which had departed from gate 7.20. The purse was searched the in the presence of three management
employees, Sr. Manger Jasin -Lcuter, SO Inflight Supervisor Brinker and FRA Tofligitt Supervisor
Abdul Rabman. While searching the purse they found Company properly and took pictures of the items
described above. The purse was brought to the FRA base and kept locked in a closet in Sr. Manager Jasin-

Reuter’s office. Photos of Uniled property items found in your purse were taken and sent to me by Ms.
Jasin-Reuter. An ACARS message was sent lo your flight to advise you that your purse had been found.

On October 28, 2017, I met your inbound Fhght 933 from FRA to LAD, and informed you that your purse

was found. You advised me that you didn’t miss it siuce you had your passport and LINK. You showed
—_-_.__me+the AGARs messa ae-you-received_Ladvised you-that-your purse-was -beimg-seatto LAD-and -yeur —————-—-——

supervisor would be conlacting you. Since your supervisor was out of the office, I contacted you on

Oclober 31, 2017 to sel up a meeting ior November 1, 2017. [suggested you contact your Union and

have representation for the meeting; you responded by saying that you would be tontacting Todd Failla,

at AFA. After a few minutes, Todd Failla, President of the AFA Council 2! contacted me, and advised

me that no one from APA would be available on Wednesday, November | for a meeting and requested to

 
 

reschedule the mecting. He stated his understanding lbat Lhe matler concerned a “siolen purse” and
Company property being found in the purse. The meeting was postponed for November 2, 2017.

During our meeting on November 2, 2017 you did not clairn your purse had been stolen. You stated
verbally that you took the Company property from United aireralt while working, comunuting,
deadheading, and/or pass riding on and off ine. Furthermore, you did not deny that you lad placed these
items into your purse. You stated you did not recall when you consumed one of the Baileys minis — one
full and one empty bottle was found in your purse — and thal you commute on DL and AA. In your
report, you wrote you obtained the Baileys while pass travcling. We went over the items in detail and
with every item J asked you if you took the items from Uniled’s aurcraft and placed them in your purse
and you answered “yes” Lo cach question. Your wrillen description of these items was “Cowshed toner —
one almost full bottle — bathroom twa plastic cowshed containers with multiple teabaps salad dressings -3

from crew tray flights [AD/PRA/TAD.”

i then received an email from you the next day, l’nday, November the 3, 2017, stating you felt
“oressured” and “forced” to say the items found were the property of United Airlines. You stated a
mistake had been made and you used bad judgment. [scheduled a meeting for Tuesday, November 8,

2017 to discuss the matter further.

In an effort t6 give you another opportunity to tell (he truth, we met again on November § and reviewed
every item of Company properly that was found in your purse. Thus time you denied taking items from
the JAD/FRA flight, or any flight where you were working, and stated all ihe stems came from fights on
which you traveled in the past wlule deadheading. I read back my notes and your statement trom the first

miecling, aud you kept changing your slory.

When asked about one empty mini of Baileys Irish Creme in your purse and one full one, you stated you
could not recall the flight or date thal you obtained the nainis or consumed the conteats of the now empty
Baileys bottle. You stated that you hike to have Baileys in your coffee and you had the empty bottle in
your purse because you were “wailing for the rubbish to get collected.” You were asked for a receipt for
the Baileys and you said you didn’t have one. You had just had a 29:07 bours layover in FRA. It is
curious why you would carry an empty num of Bailey’s in your purse when you could have thrown it

away on your layover.

When I asked you about Cowshed bathroom size toner boitle, you stated don’t recall the flight number, or
date where you got it from. { read back iny notes and your previous statement and then you changed your
story. You stated that you think it may be from last Might you werked TAD/PRA.

When I asked you about the three salad dressings, you initially stated you received them on the
IAD/FRA/IAD trip in question that began on October 26, 2017. The second time we met you stated you
received them while deadheading on flights from LHR to LAD on crew trays. You were not able to
remember dates or flight numbers, you stated that sornewhere between May and October you were
deadheading LMR/TAD and received the salad dressings on crew trays. You bad no explanation why you
would have salad dressing in your purse which you claimed to have received on a crew meal up to five
months ago, When asked where you were seated on these deadhead flight you stated you were seated in
._Tirst_ Class. When askec_haw_did-you.oblained_sealec_botiles of salad dressing, you-responded_that-you_. —

tools them. from the cart.

 

When we re-inventoried the items in your purse we noted that there were additional tea bags in addition to
the seven tea bags [ound in the initial search in FRA. You claimed that the 18 total tea bags found in your
purse were also received on deadhead flights. I asked you who gave them to you and the flight numbers
aud dates, and you said you didn’t recall. Tread you your earlier statement and iy notes from the

 

 
Case 2:20-cv-10210-LVP-EAS_ECF No. 1 filed 01/27/20 PagelD.19 Page 19 of 40
UNITED ay

mecting where you indicated thal some of those teas may have been from IAD/FPRA flight 932 flight that
you worked. ‘You now asserted that none of these lea bags came from the LAD/FRA flight you worked.

Susan, the following items were found in your purse while you were on layover in FRA: Two minis of
Baileys Irish Cream: | full mini and lempty, } bottle of Cowshed Chamomile Refreshing Toner bathroom
Size 4.06072; 3 salad dressings, 4 Stash Green Tea; 4 Stash Lemon Ginger; 3 Stash Chamomile tea and 7
Stash Chai Spice Biack leas, for a total of 24 items. You have no reccipts for the Baileys, you don’t know
when you consumed the Baileys, you can’t provide a plausible reason for carrying an empty Baileys mm
in your purse. You can’t remember a sin gle date or flight for any of these items that you allegedly
obtained on previous deadhead flights or as a pass rider. You have not been able to explain why 24 items
of Company property were all in your purse on October 28, 2017 after working a flight to FRA. Your
changing stories as to how and when these items were obtained are not credible. Nor is it believable that
you have been carrying these items around in your purse possibly since May.

Your actions were inconsistent with the Working Together Guidelimes (WG) in the areas of Honesly
with respect to being truthful in all communications, where oral, written or clectronic and protecting the
Company’s resources againsl thefi, damage or misuse and refraining [rom inappropriate use or possession
of Company property. Tn the area of Professionalism your aclions did not reflect favorably upon the
Cornpany, yourself and your peers. In the area of Responsibility, you failed to use good judgement and

open communication in all decisions.

[now tur to the appropriate penalty for your conduct. At the time of this incident you had almost 28
years of service wilh the Company. Your current jevel of discipline is Attendance Warning Level 3 with
18 points. Your years of service do not mitigate your unauthorized possession of Company property and
your failure to be truthful in an inveslivation. Therefore, based on a review of your record and the
seriousness of the offense, it is my decision to termmale your employment with United Aires effective

with the date of this Icller.

Since you are no longer entitled to any employee travel benefits, you arc directed to return the following
Company properly to me upon receipt of this letter, Company badge/TSA crew badge, Known Crew
Member Card, parking permits, flashlight, Link device; Apple 6+ phone, sales sled battery pack and black
charging cable, al USB charging cables (white/black), auxiliary battery pack with cord im black mesh
bag, dual charger plug (blue) and single charger plug (white), intemalional power adapter (black), Uniled
bluse protective cover and phone storage case issued to you by the Company.

Ia addition, please be advised under the “Working Together Guidelines” Pass Travel Privileges, former
employees who were under disciplinary investigation al the Lime of their termination of employment or
who were involuntarily terminated from employment are not eligible for any fonn of pass travel,
including travel as the spouse, partner, travel companion, child, parent or buddy pass der of an employee

or retiree.

In the event that you are dissatisfied wilh this decision as rendered, a Step One appeal in accordance with
Section 23.4.9 ofthe Agreement may be made within thirty (30) days to Reuben Sande, Base Director,

DCASW.

 

 

nee - eee eee Pape q eee —- -

 
Case 2:20-cv-10210-LVP-EAS_ ECF No. 1 filed 01/27/20 PagelD.20 Page 20 of 40

UNITED 3)

 

Sincerely,

‘ifaee Gelder

Patricia Calderon
DCASW

CC: PE File 119207

WHOSW- Michielle Sego-Johnsen (via email)
WHOSW - Jennifer Thompson (via email)
WHOLR -- Liz Cavanagh (via email)
AFA-MEC— Ken Diaz via USPS

AFA-MEC — Maria Torce via USPS
APA-LICP — Todd Failla via AFA Mailbox
AFA —LEC Chery} Bums via APA Mailbox
APA-MIEC Legal via USPS

TPA processinp@united.com

 

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.21 Page 21 of 40

 

EXHIBIT 3

 
‘ 4

Case 2:20-cv-10210-LVP-EAS ECF No.1. filed 01/27/20 PagelD.22 Page 22 of 40

bey os dha oh dey Ap a

Calderon, Patricha

pepe http th bey . ta Per in iy bel whe a

From: Calderon, Palricia

Sent: Saturday, October 28, POL? 853 2M

To: Hovanesian, Maria; Bernard, Rayman
Ce: . Sande, Reuben: Robison Palmer, Denise
Subject: RE PA Susan folrsont yi a4?

Hi Raymond,
lmeel you $A Susur lofiison today upon arrival.

» We proel eachother and Susan told me are you Were for the ACAR SS ?

2 liepliec yes, Paar here to fet you brow that they have found your bap,

iiss my purse until received the ACARS (she show me the
actual ACARS) |dou’L keep my passport and my keys on my purse, | keep thal on me.

© FA Susan thea stated thai she will need to contact the person who sing [ie ACKARS and pointal the name, to
arrange the delivery.

e | tok) her they will ve sending hee purse here to LADS,

> She menation lacie ber tei on Seneas,

a PASusen told ime cin you believed | dida’ leven n
Hen that bas come te aur attention and Uiel she wis

eo flole Susan. chats this menient we have some tilareta
renioyved wont her Gip or Sunday willy pay,

» [Explained to her (hat if she has any trades on Hho hoard sle aceds lo remaved then, and nol to alter Her LOP

until further police.

thal ashe isin tittle to have Union Representalon

2 to setup a meeting possibly tor Lhe OF" of NOY,

 

vw fA WAS AGNES Et
» tral Susan that you were gaiap to contact heroarihe
Fhal was allour interaction, FA Susan Ody suaued Oko ok oko alten iol her Hal she was removed from der Hight no

foriner communication

Repareds,

Pace Calderon

Sapervisor | Infight Service | Uniled Aurtinus
Washington Gulls international Arpad

 

DADESAL TOSS OS) BO79 patric Gelder anigauaited an)

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.23 Page 23 of 40

EXHIBIT 4

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.24 Page 24 of 40

 

Noverber 02, 2017
Via Hand Delivery

Susan Johnsen
A2%t41 Wanoyer Drive
Van Buren Twp, Ml 48714

Letter of Investigation for Performance
DO A-OT-17

Dear Susan

In accordaner with the provisions of Section) 23.4.2 of lhe 2016 Might Attendant
Agreement, a meeting will be conducted on November 2, 2017 at 10:30 in the IAD
Inflight conference room

The purpose of (he meeling will be to Invesiigate the following:

OnvOctober 28, 2017 Company properly was found i your purse when you lel itat {he
FRA departure gate 219 for Flight 927 ERAISEQ, where a 747 celebration had been
taking place prior to your departure of 934 ERAMAD. The terns found included: Two (2)
minis of Baileys Irish Cream, One (1) Cowshed Chamomile Refreshing Toner, Three (3)
Salad Qressings, | (one) Stash Green Vea, 4 (four) Slash Lemon Ginger, 2 ftwo) Stash
Black taa,

You have the, right ta have a union representative present or olher employee present
during the meeling, You have the right to respond and present information tclative to
lhe iInvestigalion.

ooincerely,

oN ; av hy
eg ds
Pattticka Calderon

Superviser Inflight Service — DGAGYW
(703) 661-8578

ce: Parsannel file U119207
Reuben Sande ~ Base Director
Denise Robinson - Base Manager
APA, Todd Failla EC President
APA, Cheryl Burns LEO Grievance Chairperson
PA Processing@united com
;

243 Soul wWaske: Give, Chicago. Hinuis GOEG-U046 STAR ALL IAD CGE ne

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.25 Page 25 of 40

EXHIBIT 5

 

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.26 Page 26 of 40

Chery? Burns

From: Chery! Burns <cburns@unitedafa.ora>

Sent: Friday, November 17, 2017 2:30 PM

To: Reuben Sande ; HROPS ; GRIEVANCE@UNITEDALFA.ORG; Celeste Peterson
Cc: Cheryl Burns; Todd Failla

Subject: DCA 8-2017 Discharge Appeai Susan Johnson 119207

Attachments: DCA &-2017 Discharge Appeal.docx

Hi Reuben,

Please find the attached Discharge Appeal requesting a Step 1 hearing for Susan Johnson FN/119207,

Respectfully,

Chery! A. Burns

Grievance Chairperson
AFA-CWA Council 21, DCA
703-661-8670 Office DG 1908
703-572-7889 Fax
502-552-0121 Cell/TXT

Confidentiality Note:
This ¢-mail and any attachments are confidential and may be protected by legal privilege. Be aware that any disclosure, copying, distribution ar use of tl
error, please nolify me immediately by returning it and deleting this copy from your éysiem. Thank

ls e-mail ar

any attachment is prohibited. If you have received this email in
you for your cooperation.

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.27 Page 27 of 40

 

Discharge — Appeal

Appeal Date: | November 17, 2017
Case# DCA 8-2017

Date of Verbal Notification: November 8, 2017
Termination Letter Date: November 15, 2017
Name: Susan Johnson
Employee #: 119207

Base: DCASW Council 21

Description: Terminated without just cause. In accordance with Section 23.C.1 Step.1, 1am

requesting a hearing on the above-referenced decision.

Submitted By: Cheryl Burns, Council 21 Grievance Chairperson

Ce: Reuben, Sande@united.com
FA.processing@united.com
LEC President — tfailla@unitedafa.org
LEC Grievance Chairperson — cburns@unitedafa.org

Grievance@unitedafa.org

cpafa@unitedafa.org
Susan Johnson FN/119207 via email

 
 

 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.28 Page 28 of 40

EXHIBIT 6

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.29 Page 29 of 40

Association of Flight Attendants — CWA, AFL-CIO
6250 N. River Road, Suite 4020, Rosemont, IL 60018
PHONE 847-292-7170 FAX 847-292-7180

 

January 10, 2078

VIA E-MAIL
Sam.risoli@united.com

Mr. Sam Risoli

Senior Vice President
Inflight Services — WHOSW
United Airlines

Chicago, IL 60606-6462

RE: DCA 8-17 (Susan Johnson FN 119207)

Dear Mr. Risoll:

Pursuant fo Section 23.C. of the 2016-2021 Agreement between United Airlines and the
Association of Flight Attendants-CWA, the Association appeals the above-referenced grievance

to Step 2.

The Master Executive Council will contact you to schedule a mutually agreeabie date in
accordance with Section 23.C.1 Step 2 of the Agreement.

Sincerely,

Ken Diaz, President

United Master Executive Council

Attach: Step 1 Decision

cc: Maria |. Torre - UALMEC Grievance Chairperson ~ mitorre@unitecafa org

AFA Legal — cpafa@unitedafa.org
Todd Failla- LECP C 21 — tfailla@unitedafa.org

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.30 Page 30 of 40

EXHIBIT 7

 

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1. filed 01/27/20 PagelD.31 Page 31 of 40

UNITED Gi
April 12, 2018

Moe Kerrigan

Association of Flight Attendants - CWA
6250 N. River Road #4020

Rosemont, IH. 60018

RE: Susan Johnson; Case: DCA 8-17
Dear Moe:

This letter shall constitute as my Step Two response to your request for review of
Susan fohnson above referenced grievance. You and | met on Thursday, May 17, 2018,
to conduct the Step Two hearing.

The grievance contends pursuant to Section 23.C. of the 2016-2021 Agreement between
United Airlines and the Association of Flight Attendants-CWA, the association appeals
the above referenced grievance.

Mr. Sande's First Level decision letter states the facts of this case. All requested material
were provided to the Union. Additionally the Union filed grievance DCA 8-17 (LAD)
regarding the terminalion. This topic was reviewed with the AFA in the 2nd step and is

denied.

Based on the information provided by the Union, I find no reason to reverse Mr. Sande
First Level decision. Therefore, this grievance is denied.

Sincerely,

Dean Whittaker
Managing Director
Regional Inflight Field Operations

cc: Dean Whittaker
Reuben Sande
Michielle Sego-
Johnson
Daphne Thompson

233 Soulh Wacker Drive, Willts Tower za’ floor - WHOSW, Chicago, IL 60606 A STAR ALLIANCE MEMBER we:

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.32 Page 32 of 40

EXHIBIT 8

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.33 Page 33 of 40

ASSOCIATION OF FLIGHT ATTENDANTS-CWA,AFL-CIO
6250 N. River Road, Suite 4020, Rosemont, 1/L 60018

PHONE #47*0292¢7170 FAX: 847°292*7180 website: www.unitedafa.arg

June 14,2018

Ms. Elizabeth Cavanagh, Chairperson

United Airlines Flight Attendant
System Board of Adjustment

233 South Wacker, 25' Floor

Chicago,IL 60606

Re AFACase  064-21-1-032-18 — DCA 8-17 —- Susan Johnson

Dear Ms. Cavanagh:

In the Agreement between United Airlines and the flight attendants in its service, as represented by the
Association of Flight Attendants, covering the establishment and maintenance of a System Board of
Adjustment, effective August 30, 2016, as amended, there appears the following paragraph:

"The Board shall consider any dispute properly submitted to it by any employee
covered by this Agreement, by the President of the Union, or by the Senior Vice
President Inflight of the Company when such dispute has not been previously settled
in accordance with the terms provided for in this Agreement, provided that the dispute
is filed with the Board within thirty (30) days after the procedure provided in Section 23
of this Agreement has been exhausted. If a dispute is not filed within such time, the
action of the Company or Union shail become final and binding."

Herewith is submitted for consideration and decision by the above-described Board the grievance of
susan Johnson.

1. Question at issue

Whether the Company's etter terminating the grievant on November 15, 2017 was without just cause.

2. Statement of Facts

The grievant was furnished with the Company's Letter dated November 15, 2017. A Step 1 grievance
was filed, and subsequently a hearing conducted on December 7, 2017, by Reuben Sande, Director,
Inflight Services-IAD. The Company denied the grievance. The grievance was appealed to Step 2,
and a hearing was conducted on May 17, 2018 by Dean Whittaker, Managing Director Regional Inflight
Field Operations. On April 12, 2018 the Company denied the grievance.

In accordance with Section 23.C.2. of the Agreement, this matter is being submitted to the System
Board of Adjustment for final hearing and determination.

INFLIGHT SAFETY PROFESSIONALS

 

[TFQD i TeawaTronal TRANSPORD WORKERS FEDERATION ute ene
ae

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.34 Page 34 of 40

3. Position of the Union

 

itis the position af the grieving flight attendant that the Company was not justified in the action taken.

WHEREFORE, the grieving flight attendant asks the decision of the Board:

1. That the Company was not justified in the action taken.
2. That the Company is in violation of the contract.
3. That the grievant be restored to duty with no loss of seniority and thal all papers

pertaining hereto be removed from her file.

4, That the grievant be reimbursed for any monetary losses sustained due to the wrongful
action on the part of the Company.

5. That the grievant have such other, further or different relief as this Board may deem
just and proper
4. Position of the Company

It is presumed that the position of the Company is as set forth in its decision attached hereto
as Submission Exhibit No. 1. If such is not the position of the Company, cr if the Company
desires to amend or supplement its position, it is requested to do so in writing within ten
days after receipt of a copy of this Letter of Submission.

It is respectfully requested that this case be heard by the Board at its next regular or special

session.
Sincerely,
fy j
Sara Nelson
international President
SNicp

cc. Eric E. Mennel

(VIA E-MAIL)

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.35 Page 35 of 40

EXHIBIT 9

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.36 Page 36 of 40

ASSOCIATION OF FLIGHT ATTENDANTS-CWA,AFL-CIO
O250 N. River Road, Suite 4020, Rosemont, Tl. 60078

 

 

 

 

PHONE 047+292«7170 FAX: 847429297580 websité: www.unitedafa.org

July 25, 2018

 

 

Ms. Susan Johnson
42141 Hanover Drive
Van Buren Twp, MI 48111

VIA US CERTIFIED MALL
Re: DCA 8-17

Dear Ms. Johnson,

The MEC Grievance Screening Committee met today to consider your grievance contesting your
termination as a Plight Attendant from United Airlines. After careful review of the merits of your grievance, it
was the unanimous decision of that Committee that the Association of Flight Attendants will not schedule your
grievance to be heard by the System Board of Adjustment.

if you wish to proceed to the System Board of Adjustment on your own, that forum will be made
available to you, bul please be advised that you will be solely responsible for the full cost of your legal
representation. You wili aiso be responsible for 50% of the fees charged by the arbitrator and the court reporter
as well as 50% of the arbitrator’s travel and lodging expenses. l'inally, you are also responsible for the costs
and expenses of any witnesses you choose to have testify on your behalf, if any, as well as your own travel and
lodging expenses.

As an alternative, it may be possible to settle your grievance by having your termination for cause
converted into a retirement. If you are interested in exploring this option, please let me know.

If] do not get a written response from you within thirty (30) days from ihe date on this letter, I wil
assume that you have decided nol to pursue your grievance on your own before the System Board of
Adjustment, and the Association of Flight Attendants will withdraw your grievance that is currently pending
before the System Board of Adjustment.

If you have any questions, you may contact me or “ric Wright, AFA Sz. Staff Attorney, at the address
and phone number listed above.

  

incerely,

 
    
 

./lorre
“C Grievance Chair

Ce: Ken Diaz, MEC President
Ed Gilmartin, AFA General Counsel
Eric J. Wright, AVA Sr. Staff Attorney

Certtfled Mail (9171 9690 0935 O116 7240 64)
INFLIGHT SAFETY PAHOFESSIONALS

 

 

 

 

 

(Trap INTERNATIONAL TRANSPORT WORKERS FEUER RATION

 

 
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.37 Page 37 of 40

EXHIBIT 10

 

 
 

Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.38 Page 38 of 40

Susan G., Johnson AUG { 6 2018

42341 Hanover Drive
Belleville, MI 48111-23990
(313) 515-2413 MbI/Txt
(734) 699-9292 OF/Fax
Email: itssue2i@comcast net

August 14, 2018

VIA US CERTIFIED MAIL

Maria Torre

UAL MEC Grievance Chair

Association of Flight Attendants

6250 N. River Koad

Suite 4020

Rosemont, IL 60018

Re: DCA 8-17

Dear Ms. Torre,

1 would like to proceed to the System Board of Adjustment on my own.
This will serve as my written response. Please let me know what all I need to do lo proceed.

Should you have any questions, you may contact ime at the above address and phone number listed above.

Sincerely,

wh lecrin- ) Vohra.

Susan G. Johnsou

Ce: Ken Diaz’
Ed Gilmartin, AFA General Counsel
Eric J. Wright, AFA Sr. Staff Attorney

 
 

ne a
Case 2:20-cv-10210-LVP-EAS ECF No.1 filed OW27/20 .PagelD.39 Page 39 of 40
IS 44 (Rev. 02/19) CIVIL COVER § Assigned Te : Parker. Linda V.

. / ; : ae Referral Judge: Hluchaniuk, Michael J.
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement Assign. Date : 1/27/2020
provided by local rules of count. This form, approved by the Judicial Conference of the United $ es
purpose of initiating the civil docket sheet. | (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM) Description: CMP JOHNSON v. UNITED AIRLINES. INC. (SO)

1. (a) PLAINTIFFS Daerninwaiis

SUSAN G. Dohnsor An ited KARSINES, (NC.

|
| . 1 .

(b) County of Residence of First Listed Plaintiff _ County of Residence of First Listed Defendant ee
(EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Altorneys (Fire: Name, Address, and Telephane Number} Attomeys (if Known)
42141 |bawovek. Gewée
Géteutle, MI 48/1 2590

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an XN" in One Bax Only) IHL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x" 0 One Box for Plamufy
(fer Diversuy Cases On and One Box for Defendant)
(11) US. Government PR 3) Federal Question PTF DEF PTF DEF
Plaintiff (US Government Nata Party} Cinzen of This State O11 © 7 (Incorporated or Principal Place O4 O84
of Business in This State
(2 US. Government O14 Diversity Ciuzen of Another State Oz (] 2° Incorporated and Principal Place Os Os
Defendant findreate Citizenship af Parties in {tem fil} of Business In Another State
Cizen or Subject of a 3 0 3 Foreign Nation Ge 6
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES }
[110 Insurance PERSONAL INJURY PERSONAL INJURY |[(]625 Drug Related Seizure [1422 Appeal 28 USC 158 DD 375 False Claims Act
(420 Marine CJ 310 Airplane CB 365 Personal Injury - of Property 21 USC 88] [423 Withdrawal (C1 376 Qui Tam (3) USC
(130 Miller Act D0 315 Airplane Product Product Liability (1690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability DD 367 Health Care/ C1 400 State Reapportionment
C1 150 Recovery of Overpayment |[] 320 Assault, Libel & Pharmaceutical | PROPERTY RIGHTS JC) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (1 820 Copyrights 0 430 Banks and Banking
(QU IS1 Medicare Act [330 Federal Employers’ Product Liability (1830 Patent E] 450 Commerce
17) 152 Recovery of Defaulted Liability [5 368 Asbestes Personal (1835 Patent - Abbreviated [J 460 Deportation
Student Loans CO 34) Manne Injury Product New Drug Application [£7] 470 Racketeer Influenced and
‘; (Excludes Veterans) (2 345 Marine Product Liability (2) 840 Trademark Cormupt Organizations
(11 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY OC 480 Consumer Credit
of Veteran's Benefits (2) 340 Motor Vehicle 7] 370 Other Fraud (1710 Fair Labor Standards (7861 HIA (1395fF) (C1 485 Telephone Consumer
(2 160 Stockholders” Suits [0 355 Motor Vehicle (7 371 Truth in Lending Act () 862 Black Lung (923) Protection Act
(1 190 Other Contract Product liability [1] 380 Other Personal (1720 Labor/Management 0) 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TY
G 195 Contrast Product Liability {[7] 360 Other Personal Property Damage Relations (7) 864 SSID Title XVI CJ] 850 Securities‘Commodities’
(2 196 Franchise Injury (0 385 Property Damage (1740 Railway Labor Act 7) 865 RSI (405(g)) Exchange
[J 342 Personal inyury - Product Liability C1751 Family and Medical CJ 890 Other Statuiory Actions
Medical Malpractice Leave Act 0 891 Agriculrural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _][1790 Other Labor Litigation FEDERAL TAX SUITS _|{] 893 Environmental Manters
CJ 210 Land Condemnation EJ 440 Other Civil Rights Habeas Corpus: (1791 Employee Retirement (11870 Taxes (U.S. Plaintiff (0 895 Freedom of information
(0 220 Foreclosure (0 441 Voting C0 463 Alien Detainee Income Security Act or Defendant} Act
[.J230 Rent Lease & Ejectment {442 Employment C510 Motions to Vacate (187) IRS--Third Party 1 896 Arbitration
(240 Tons te Land C0 443 Housings Sentence 26 USC 7609 (] 899 Administranve Procedure
(245 Tort Produet Liability Accommodanons CD 530 General Act/Review or Appeal of
(290 AL Other Real Property (445 Amer. w/Disabilities - [J 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: (462 Naturalization Application OF 950 Constitutionality of
(1446 Amer w.Disabilines - |} $40 Mandamus & Other 4[7)465 Other Immigration State Statutes
Other (7 550 Civil Rights Actions
C1 448 Education (1 $55 Pnsen Condition
0 $60 Civil Detarmee -
Conditions of
Confinement

 

 

 

 

 

 

Vu ORIGIN (Ptace an "¥" in Ge Bax Onhj

| Original C2 Removed trom (7 3) Remanded from ro4 Reinstated or = py 5 Transterred from = 76 Multidistrict 8 Multidistrict
« Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
: fspecify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De sof cite jurisdictional statutes untess diversity):

 

VE CAUSE OF ACTION

Brief description of cause:

 

 

 

VII. REQUESTED IN [| CHECK UF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. guRY DEMAND: — bfves No

VHI. RELATED CASE(S) __
iF ANY (See tasiruchans; JUDGE ae DOCKET NUMB ER oe

a) / / he TURE OF ees OF CN ton
FOR OFFICE USE ONLY “ (/
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
 

 

 

_ Case 2:20-cv-10210-LVP-EAS ECF No.1 filed 01/27/20 PagelD.40 Page 40 of 40
* PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? [| Yes
LX] No

If yes, give the following information:

Court:

 

 

~. Case No.:

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ ] Yes
court, including state court? (Companion cases are matters in which Xx] No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

lf yes, give the following information:

Court:

 

Case Na::

 

Judge:

 

Notes :

a .

 
